[Cite as Allied Debt Collection of Virginia, L.L.C. v. Nautica Entertainment, L.L.C., 2019-Ohio-4055.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

ALLIED DEBT COLLECTION OF                                 :
VIRGINIA, L.L.C.,
                                                          :
        Plaintiff-Appellee,
                                                          :                   No. 107678
        v.
                                                          :
NAUTICA ENTERTAINMENT, L.L.C.,
ET AL.,                                                   :

        Defendants-Appellants.                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                            AND REMANDED
                 RELEASED AND JOURNALIZED: October 3, 2019


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-17-880787


                                             Appearances:

                 Patrick J. Milligan Co., L.P.A., and Patrick J. Milligan, for
                 appellees.

                 Hahn Loeser & Parks, L.L.P., Eric B. Levasseur, Anna
                 Leigh Gecht, and Dennis R. Rose, for appellants.


MICHELLE J. SHEEHAN, J.:

                   Defendants-appellants             Nautica       Entertainment,          L.L.C.,       Jacobs

Entertainment, Inc., Jacobs Investments, Inc., and Mary Horoszko (collectively
“Nautica” or “Nautica Defendants”) appeal from the trial court’s order compelling

the production of the electronically stored information (“ESI”), or “mirror image,”

of “all Nautica’s computers used by Mary Horoszko.” Because we find the trial

court’s order was warranted under the circumstances, yet failed to establish

adequate protections to safeguard the confidentiality of the information contained

on the computer systems to be imaged, we affirm in part, reverse in part, and

remand.

                        Procedural History and Substantive Facts

              On May 23, 2017, plaintiff-appellee Allied Debt Collection of Virginia,

L.L.C. (“Allied”) filed a complaint against the Nautica Defendants, Jeffrey

Livingston, and Chad Barth for actions stemming from a Kid Rock concert held at

the Jacobs Pavilion in the Nautica Entertainment Complex during the 2016

Republican National Convention. Allied states that it is a Virginia limited liability

company and assignee of any tort claims belonging to Blue Star Productions, L.L.C.

(“Blue Star”). The complaint alleged tortious interference with a contract between

Concerts for a Cause, Inc. (“CFAC”) and Blue Star, Virginia statutory business

conspiracy, fraud, theft in violation of R.C. 2307.61, and civil conspiracy. Barth is

President and a director of CFAC. Livingston is allegedly the fundraiser who handled

all negotiations on behalf of CFAC and Barth.

             According to Allied, Blue Star had contracted Kid Rock, among other

acts, to perform concerts during the convention, and Blue Star searched for a venue

in Cleveland for its concerts. Blue Star ultimately rented Jacobs Pavilion, which is
owned and operated by Nautica Entertainment, through CFAC, under a shared-use

arrangement whereby Blue Star agreed to promote and produce its music concerts

at Jacobs Pavilion in exchange for providing CFAC with 1,200 Blue Star issued

tickets to the Kid Rock concert. CFAC could in turn allocate the tickets to sponsors

and guests. Allied claims that Nautica Defendants tortiously interfered with Blue

Star’s arrangement with CFAC and conspired with CFAC to circumvent Blue Star’s

ticketing process by issuing unauthorized wristbands to third parties for entry to the

concert. Allied maintains that this scheme resulted in thousands of people accessing

the Kid Rock concert without a Blue Star ticket, in contravention of the Blue

Star/CFAC arrangement.

                                         Discovery

              On September 6, 2017, the court held a case management conference

during which the court scheduled a paper discovery cutoff of November 6, 2017.

During the conference, the parties agreed to forego electronic discovery and would

exchange paper discovery only.

              The parties exchanged written discovery. Discovery disputes ensued,

with both sides claiming discovery abuses. On April 5, 2018, Allied filed a motion to

compel Nautica Defendants and Jeffrey Livingston to respond to Allied’s request for

interrogatories and requests for production of documents. Regarding Nautica

Defendants, Allied claimed that Nautica failed to fully answer several interrogatories

and failed to produce numerous requested documents. Both Nautica Defendants

and Livingston opposed the motion. Thereafter, the parties entered into a stipulated
protective order. On June 11, 2018, the trial court granted Allied’s motion to compel,

ordering Nautica and Livingston to respond to discovery within five days from the

date of the order or face sanctions. Nautica Defendants served amended and

supplemental discovery responses, which included 2,495 additional pages of

documents.

              Claiming Nautica’s amended and supplemental discovery responses

were still deficient, Allied filed a motion to show cause on July 25, 2018. Within this

motion, Allied requested ESI for the first time. In its motion to show cause

concerning Nautica Defendants’ paper discovery, Allied claimed that Nautica

Defendants “habitually engaged in dilatory tactics, failed to meet their discovery

obligations, and engaged in a rolling document production.” In referencing the

documents it had received in response to its requests, Allied noted that it had

received a purportedly “altered email chain” between Horoszko and Chad Barth of

CFAC. In a footnote to this reference, Allied explained that Barth’s email production

included an email that contained the word “wristbands” in two locations, while

Horoszko’s production of that same email exchange did not:

      Barth’s email production: Wire I’m working on as we speak…will let
      you know amount and confirmation # shortly. Wristbands we’re
      working on a plan and executing it within the next hour. * * * How
      many of those 4,450 do you have? How many are committed to
      sponsors? I need the wristbands and info about today’s wire. Please
      and thank you.

(Emphasis added.)

      Horoszko’s email production: Wire I’m working on as we speak…will
      let you know amount and confirmation # shortly. * * * How many of
      those 4,450 do you have? How many are committed to sponsors? I
      need info about today’s wire. Please and thank you.

             Allied had therefore surmised that Horoszko had altered her email to

delete all references to “wristbands.” Consequently, within this footnote, Allied

“request[ed] the court order Nautica to produce the doctored email in native

format.” Nautica Defendants opposed Allied’s motion, along with this new request.

On August 14, 2018, Nautica Defendants also filed a motion to compel responses to

its written discovery requests propounded upon Allied, which the court ultimately

held in abeyance.

                                     August Hearing

             The court held a hearing on August 15, 2018, during which the parties

were scheduled to address Allied’s motion to show cause on the alleged discovery

issues. At the hearing, however, the court informed the parties that the hearing

would instead address “some emails that were exchanged that caused concern to

[Allied], who is now asking for further information from [Nautica Defendants].”

And the parties proceeded to address the purportedly altered email.

             During the hearing, Allied expanded its initial footnote request for “the

doctored email in native format” to include all email communications, requesting

“e-discovery with respect to Nautica’s emails” and “an order * * * requiring Nautica

to produce the electronic email communications in their native e-discovery format.”

(Emphasis added.) Allied argued that ESI discovery is inherent in its document

request and that one altered email suggests there may be more, thus justifying the
need for ESI. Nautica opposed Allied’s new request, arguing that the parties agreed

at the case management conference that the parties would exchange paper discovery

due to the timing and cost concerns associated with electronic discovery, the parties

had not been previously subjected to produce any ESI, there had been no discussions

concerning the proper ESI protocols, Allied had the opportunity to depose Horoszko

on the altered email, and ordering ESI now would result in an undue burden and

unfair cost to Nautica Defendants. Without offering any explanation concerning the

conflicting emails, Nautica’s counsel stated only that Nautica Defendants “dispute

that there was something inappropriate done with that email.”

              Acknowledging that this hearing pertained only to the allegedly

altered email, the court inquired of Nautica whether there were any other reasons

the court should not order ESI discovery in this matter, to which Nautica Defendants

replied that they have abided by the previously agreed upon discovery procedure,

discovery in the case has become extremely costly, and they believe ESI discovery

would be unduly burdensome and inappropriate. The court then ordered ESI

discovery “with respect to [Allied’s] request motion,” noting that it had not heard

“any specific reasons why it’s too burdensome despite the normal, you know, costs

of litigation that this is, according to Plaintiff seeking a $4.5 million verdict, that

would require me to not order this.” After ordering the ESI discovery of “all the

emails,” the court instructed the parties’ two IT experts to confer on the issue.

Thereafter, the court advised the parties that its order would be journalized. A

review of the record, however, reveals that no journal entry was entered.
                                    September Hearing

              On September 5, 2018, the court held a hearing on Allied’s motion to

show cause regarding Nautica’s responses to Interrogatory Nos. 7 and 12-14 and

Document Request Nos. 4, 30, and 36. During the hearing, the court found Nautica

Defendants in contempt for their failure to sufficiently respond to Allied’s discovery

requests, stating “It’s been admitted by both parties that they didn’t provide

documents. They refer to someone else’s production of documents and that they

didn’t understand what the word ‘communication’ meant and that — this has been

going on long enough, and it needs to stop.” The court then instructed Allied to

produce information pertinent to sanctions against Nautica, such as attorney fees.

The court also discussed scheduling a hearing on Nautica Defendants’ motion to

compel.

              Additionally, at the September hearing, the court addressed “the

altered email issue.” In its opening statement, Allied’s counsel argued that there are

two main issues the court should consider in granting its motion to show cause —

the financial issues or records concerning Livingston that had not been fully

produced and the communications between the parties that revealed a discrepancy

in emails between Barth and Horoszko that referenced wristbands. Livingston’s

counsel asserted that Allied indeed obtained all the requested records. Counsel for

Nautica Defendants asserted that Nautica had fully responded to all discovery

requests, including “thousands of emails.”
              In addressing Allied’s second issue, the altered email issue, Nautica’s

counsel represented that the parties had numerous “productive discussions,”

presumably off the record, regarding how to go about conducting the search,

electronically, but the parties disagreed on the scope of the search. Counsel also

informed the court that Allied apparently expanded its request for ESI once again,

now seeking more than the emails associated with Horoszko:

      Your Honor, as I believe the court will hear, what the plaintiffs have
      proposed is effectively to have a third-party outside vendor come in
      and do a complete image of Ms. Horoszko’s computer. And it’s
      unclear to me whether they’ve suggested that the servers should also
      somehow be included. But they’ve at least I believe said Ms.
      Horoszko’s computer.

              Counsel then noted his concerns regarding potential attorney-client

privilege and other confidential or proprietary information and the risk of placing

this information in the hands of a third-party vendor with no restrictions. Counsel

further argued that “anything beyond the email-related data would be wholly

irrelevant, [] overbroad, and beyond what this court had ordered at the last hearing.”

In response, the court stated:

      Okay. So I see a very simple and easy solution to solve these things.
      That is a confidentiality protective agreement with the third-party
      vendor which is done pretty routinely whenever there’s a third-party
      vendor who images a computer and also an opportunity for your IT
      person to identify as — in conjunction with the mirror image exactly
      what communications came from your firm. It’s not that hard to do.
      * * * Write up an agreement, and you’re done.

              Nautica’s counsel indicated that he would be willing to propose an

order that would provide “strict limitations on what [the] third-party vendor could
do with this information,” because the parties had yet to agree on the parameters for

the ESI search. In response, Allied’s counsel once again linked the ESI issue with

its original motion to compel interrogatories, noting that the altered email was

revealed during the initial discovery exchange, and counsel agreed that there should

be an order in place concerning the ESI.

              After the majority of the September hearing was spent discussing

specific interrogatories and document requests and the court found Allied’s motion

well taken and found Nautica in contempt concerning “document dumps” and

“misunderstanding communications,” Allied’s counsel raised the ESI issue. The

court asked Nautica Defendants if there was any reason they could not create a

confidentiality agreement concerning the ESI. Nautica objected on the grounds that

the request for ESI was overbroad and not consistent with what had been discussed

at the August hearing; however, counsel indicated that he would work with opposing

counsel to craft an order that would ensure the necessary confidentiality safeguards.

At this point, the court stated, “You had this opportunity for all this time, and now

we’re down to this where I have to order a mirror image of a computer to get this

information to Plaintiffs. I’m not going to take it anymore. Write an order,

protective order. I’ll sign it, and we’ll just get it done.” The court then noted that

“[w]e’ll sort out attorney-client privileges, in camera inspections. Just bring them

to me.”

              According to Nautica Defendants, they attempted in good faith to

reach an agreement with Allied on a joint stipulated ESI order but were ultimately
unable to agree on the terms, including the time in which Nautica could conduct a

privilege review and the search methodology utilized to protect against the

disclosure of proprietary and confidential information. Thereafter, the parties each

filed a proposed ESI order. Nautica objected to Allied’s proposed order.

                            The Trial Court’s Discovery Order

             On September 12, 2018, the court issued the following order:

      Hearing held for plaintiff’s motion to show cause why defendants
      should not be held in contempt for violating this court’s order
      compelling discovery. Defendants found in contempt of court for
      their failure to respond with particularity to interrogatories and
      requests for documents. Plaintiff to propose any adverse inference of
      fact relative to documents/information not produced to be considered
      by the jury and provide defense counsel with affidavit detailing
      attorney fees and expenses related to the efforts to compel discovery,
      preparation of the motion, and prosecuting the show cause hearing.
      Attorney fees hearing to be set. Defendant’s duty to comply with all
      discovery continues and is ongoing.

      Defendants ordered to provide mirror image of all Nautica’s
      computers used by Mary Horoszko through third-party vendor. See
      ESI order adopted and incorporated herein and entered under
      separate entry.

              Expanding Allied’s request for “e-discovery with respect to Nautica’s

emails,” the trial court ordered Nautica Defendants to produce a “mirror image of

all Nautica’s computers used by Mary Horoszko.” In so doing, the trial court adopted

and incorporated into its order Allied’s entire proposed ESI order verbatim. That

order compelled ESI, utilizing the third-party vendor engaged by Allied, Vestige,

with the following limitations and conditions:

      1. Vestige shall collect the requested ESI from Nautica and Horoszko
      by imaging and inventorying (i) the Nautica computer regularly used
by Horoszko and (ii) any production/non-backup server where
e-mails associated with her e-mail account * * * (or any other e-mail
account she has used to conduct business on behalf of Nautica, if any)
(collectively, the “Horoszko Accounts”) might otherwise be
electronically stored (collectively, the “Imaged ESI”). With respect to
the imaging of any server, such imaging shall be limited to those ESI
files associated with the Horoszko Accounts or where such ESI might
be electronically stored. Vestige shall be responsible for collecting the
ESI within five (5) days of the entry of this Order at a place, date and
time mutually agreeable between Vestige and Nautica’s information
technology (“IT”) personnel. Nautica and/or Nautica and Horoszko’s
counsel’s IT personnel shall have the right to be present and supervise
the imaging and inventorying of any ESI collected by Vestige, and
shall be provided an exact copy of any ESI forensically imaged by
Vestige prior to departing the collection locale.

2. Nautica and Horoszko’s counsel shall have the right to review the
Imaged ESI for any information protected by the attorney-client
privilege (The “Protected Information”) and shall create and produce
a log of any such Protected Information for delivery to Vestige and
Allied’s counsel within three (3) day thereof. Upon receipt of the log
identifying Protected Information, Vestige shall separate the
Protected Information from the Imaged ESI for purpose of production
and promptly produce to Allied all other ESI for the period October 1,
2014 through the present date. Allied’s counsel may request any
information withheld from production by Nautica and Horoszko to be
submitted by Vestige to the Court for determination of whether the
Protected Information is attorney-client privileged.

3. All ESI (i) collected by Vestige, and (ii) provided to Allied as part of
the Production Image, shall be deemed and treated as “confidential
Information” under the Court’s previously entered Stipulated
Protective Order (“SPO”). At all times while in possession of the ESI,
Vestige and Allied shall be bound by the SPO, a copy of which shall be
provided by Allied’s counsel to Vestige before it collects any ESI.
Vestige shall review and execute Exhibit A to the SPO and provide an
original executed copy of the same to Nautica and Horoszko’s counsel
and/or IT personnel prior to the collection of any ESI.

4. Within five (5) days of the final disposition of this action, whether
by entry of judgment or settlement, Vestige shall destroy (and attest
by affidavit to the destruction) or return to Nautica and Horoszko’s
counsel any ESI.
       5. Although all ESI produced to Allied by Vestige shall be deemed and
       treated as Confidential Information under the SPO, Allied may
       petition the Court to deem some of the ESI collected by Vestige and
       produced to Allied non-confidential, if necessary, pursuant to Section
       15 of the SPO.

               On September 13, 2018, Nautica Defendants appealed the trial court’s

order pertaining to the ESI.1

                                     Assignments of Error

               On appeal, Nautica Defendants assign three errors for our review,

which we will address together:

       I. The trial court abused its discretion in ordering the Nautica
       Defendants to produce forensic mirror images of their computers and
       servers to Allied without satisfying the first step of the Bennett test.

       II. The trial court abused its discretion in ordering the Nautica
       Defendants to produce forensic mirror images of their computers and
       servers to Allied without instituting adequate procedural safeguards
       to protect their privileged, proprietary, personal, and confidential
       electronically stored information (“ESI”).

       III. The trial court abused its discretion in ordering the Nautica
       Defendants to produce forensic mirror images of their computers and
       servers to Allied without limiting the scope of the production to only




       1  On September 20, 2018, this court sua sponte dismissed Nautica’s appeal for lack
of final appealable order, finding that “the mere adjudication of contempt of court is not
a final appealable order until a sanction or penalty is imposed.” Nautica Defendants filed
a motion for reconsideration of the dismissal. The motion clarified that Nautica’s appeal
concerns only the second part of the trial court’s order that compelled the production of
a “mirror image of all Nautica’s computers * * *,” which is a final appealable order because
the order compels the production of forensic imaging of a computer hard drive and the
disclosure of privileged and/or confidential material. In support, Nautica cited Fasteners
for Retail, Inc. v. Dejohn, 8th Dist. Cuyahoga No. 100333, 2014-Ohio-1729, and Bennett
v. Martin, 186 Ohio App.3d 412, 2009-Ohio-6195, 928 N.E.2d 763 (10th Dist.). Nautica’s
motion was unopposed. Upon reconsideration, we reinstated Nautica’s appeal.
      the ESI reasonably calculated to lead to the discovery of admissible
      evidence.

                                Law and Analysis

              Nautica Defendants contend that the trial court abused its discretion

in compelling the forensic mirror imaging of “all Nautica’s computers used by Mary

Horoszko.”   They argue that the trial court failed to conduct the appropriate

balancing test, which includes weighing the parties’ interest in discovery against

Nautica Defendants’ competing interests in privacy and confidentiality; the court

failed to institute adequate procedural safeguards for the protection of Nautica’s

privileged, proprietary, and confidential information; and the court’s order was

overbroad and unduly burdensome.

                                        Civ.R. 26

              The Ohio Rules of Civil Procedure provide a right to the “liberal

discovery of information.” Ward v. Summa Health Sys., 128 Ohio St.3d 212, 2010-

Ohio-6275, 943 N.E.2d 514, ¶ 9, citing Moskovitz v. Mt. Sinai Med. Ctr., 69 Ohio

St.3d 638, 661-662, 635 N.E.2d 331 (1994). This discovery may be obtained through

“deposition upon oral examination or written questions; written interrogatories;

production of documents, electronically stored information, or things or permission

to enter upon land or other property, for inspection and other purposes; physical

and mental examinations; and requests for admission.” Civ.R. 26(A).

              Civ.R. 26(B) governs the scope of the information that a party may

obtain through discovery:
      [A]ny matter, not privileged, which is relevant to the subject matter
      involved in the pending action, whether it relates to the claim or
      defense of the party seeking discovery or to the claim or defense of any
      other party, including the existence, description, nature, custody,
      condition and location of any books, documents, electronically stored
      information, or other tangible things and the identity and location of
      persons having knowledge of any discoverable matter.

Civ.R. 26(B)(1). Additionally, the information sought must “appear[] reasonably

calculated to lead to the discovery of admissible evidence.” Id.

              Specifically    regarding     electronically   stored    information,

Civ.R. 26(B)(4) provides as follows:

      A party need not provide discovery of electronically stored
      information when the production imposes undue burden or expense.
      On motion to compel discovery or for a protective order, the party
      from whom electronically stored information is sought must show
      that the information is not reasonably accessible because of undue
      burden or expense. If a showing of undue burden or expense is made,
      the court may nonetheless order production of electronically stored
      information if the requesting party shows good cause. The court shall
      consider the following factors when determining if good cause exists:

             (a) whether the discovery sought is unreasonably cumulative or
             duplicative;

             (b) whether the information sought can be obtained from some
             other source that is less burdensome, or less expensive;

             (c) whether the party seeking discovery has had ample
             opportunity by discovery in the action to obtain the information
             sought; and

             (d) whether the burden or expense of the proposed discovery
             outweighs the likely benefit, taking into account the relative
             importance in the case of the issues on which electronic
             discovery is sought, the amount in controversy, the parties’
             resources, and the importance of the proposed discovery in
             resolving the issues.
      In ordering production of electronically stored information, the court
      may specify the format, extent, timing, allocation of expenses and
      other conditions for the discovery of the electronically stored
      information.

Civ.R. 26(B)(4); Townsend v. Ohio DOT, 10th Dist. Franklin No. 11AP-672, 2012-

Ohio-2945, ¶ 15; Loc.R. 21.3(F)(2)(c) of the Court of Common Pleas of Cuyahoga

County, General Division (detailing similar factors for the court to consider when

determining if good cause exists for the production of ESI).

              An appellate court generally reviews a discovery dispute for an abuse

of discretion. Ward, 128 Ohio St.3d 212, 2010-Ohio-6275, 943 N.E.2d 514, at ¶ 13;

Fasteners for Retail, Inc., 8th Dist. Cuyahoga No. 100333, 2014-Ohio-1729, at ¶ 19

(reviewing the trial court’s order of forensic imaging of a computer’s hard drive

under the abuse of discretion standard). An “abuse of discretion ‘connotes more

than an error of law or judgment; it implies that the court’s attitude is unreasonable,

arbitrary, or unconscionable.’” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144

(1980).   And absent an abuse of discretion, we must affirm the trial court’s

disposition on discovery matters. Lightbody v. Rust, 137 Ohio App.3d 658, 663, 739

N.E.2d 840 (8th Dist.2000).

                                     Forensic Imaging

              The trial court ordered Nautica Defendants to produce “all Nautica’s

computers used by Mary Horoszko” for a forensic examination. A forensic image,

also known as a “mirror image,” will “‘replicate bit for bit, sector for sector’” all
allocated and unallocated space on a computer’s hard drive, including any

embedded, residual, and deleted data. Bennett, 186 Ohio App.3d 412, 2009-Ohio-

6195, 928 N.E.2d 763, at ¶ 40, quoting Balboa Threadworks, Inc. v. Stucky, D.Kan.

No. 05-1157-JTM-DWB, 2006 U.S. Dist. LEXIS 29265, 7 (Mar. 24, 2006); Ferron v.

Search Cactus, L.L.C., S.D.Ohio No. 2:06-CV-327, 2008 U.S. Dist. LEXIS 34599, 10,

fn. 5 (Apr. 28, 2008) (“A mirror image copy represents a snapshot of the computer’s

records. * * * It contains all the information in the computer, including embedded,

residual, and deleted data.”).

              Courts are generally reluctant to compel forensic imaging “largely due

to the risk that the imaging will improperly expose privileged and confidential

material contained on the hard drive.” Bennett at ¶ 40. To determine whether

forensic imaging is warranted, as opposed to standard discovery procedures, the

trial court must (1) weigh the parties’ interest in obtaining discovery against privacy

concerns; and (2) institute a protective protocol to ensure that forensic imaging is

not unduly intrusive. Bennett at ¶ 41, 47. This court has adopted the Bennett two-

part test utilized by the Tenth District Court of Appeals in Fasteners for Retail, Inc.

at ¶ 21.

                                   Weighing of Interests

              Before compelling forensic imaging, a trial court must first weigh the

necessity of obtaining the electronic discovery against any privacy concerns:

       “[A] court must weigh ‘the significant privacy and confidentiality
       concerns’ inherent in imaging against the utility or necessity of the
       imaging. * * * In determining whether the particular circumstances
      justify forensic imaging, a court must consider whether the
      responding party has withheld requested information, whether the
      responding party is unable or unwilling to search for the requested
      information, and the extent to which the responding party has
      complied with discovery requests. * * * When a requesting party
      demonstrates either discrepancies in a response to a discovery request
      or the responding party’s failure to produce requested information,
      the scales tip in favor of compelling forensic imaging.”

(Citations omitted.) Fasteners for Retail, 8th Dist. Cuyahoga No. 100333, 2014-

Ohio-1729, at ¶ 24, quoting Bennett at ¶ 41; see also Scott Process Sys. v. Mitchell,

5th Dist. Stark No. 2012CA00021, 2012-Ohio-5971, ¶ 37-38 (finding the order for

forensic imaging in error where the requesting party failed to demonstrate that

paper production of records was insufficient or that the requesting party’s need for

forensic imaging outweighed the party’s privacy interests); Nithiananthan v.

Toirac, 12th Dist. Warren No. CA2011-09-098, 2012-Ohio-431, ¶ 9 (the party

requesting forensic imaging must demonstrate a “background of noncompliance”

with discovery under part one of the Bennett framework); Scotts Co., L.L.C. v.

Liberty Mut. Ins. Co., S.D.Ohio No. 3:06-CV-899, 2007 U.S. Dist. LEXIS 43005, 4-

5 (June 12, 2007), quoting Diepenhorst v. Battle Creek, W.D. Mich. No. 1:05-CV-

734, 2006 U.S. Dist. LEXIS 48551, 10-11 (June 30, 2006) (expressing reluctance to

permit intrusive forensic imaging as a matter of course on a requesting party’s “mere

suspicion” the opponent is withholding information or to “address the bare

possibility of discovery misconduct”).

             Step One: Necessity of the Imaging vs. Privacy Concerns
               In Bennett, the court found that the defendants repeatedly

represented that they had disclosed all responsive documents when they had not.

Bennett, 186 Ohio App.3d 412, 2009-Ohio-6195, 928 N.E.2d 763, at ¶ 42.

Additionally, the court noted that the defendants had a “lackadaisical and dilatory

approach to providing discovery” when they engaged in last-minute discovery

practice. Id. Thus, after applying the balancing factors, the court determined that

the defendants demonstrated a “willful disregard of the discovery rules,” and given

their “background of noncompliance,” the trial court properly ordered forensic

imaging. Id.

               In Fasteners, we determined that the record concerning discovery did

not demonstrate the requisite showing of the defendants’ noncompliance with

discovery under the first prong of the Bennett test. Specifically, we noted that the

record did not demonstrate that the documents sought by the plaintiff “were being

unlawfully withheld and not available from [Plaintiff’s] own information or other

sources.” Fasteners for Retail at ¶ 29.

               Nautica Defendants contend that the trial court failed to satisfy the

first step of the Bennett analysis.       In support, they claim that their conduct

concerning Allied’s request for ESI was not improper and therefore forensic imaging

was not warranted and the court “ignored” their privacy concerns. We find Nautica

Defendants’ argument unpersuasive.

               Here, the record shows that in the course of Nautica Defendants’

document production, Allied discovered two conflicting emails between Horoszko
and Barth. Barth’s copy of the email included references to wristbands, while

Horoszko’s copy contained no references to wristbands. This discovery, Allied

contends, led to its belief that the email chain had been altered, and Allied became

concerned that there were other “altered” emails of which Allied was unaware. In

response to this discovery, Allied made a new motion (within its motion for

sanctions regarding the paper discovery, albeit in a footnote) requesting the court

compel forensic imaging of Nautica computers used by Horoszko. In addition, the

record shows that following a hearing on Allied’s motion to show cause regarding

certain paper discovery, the trial court found Nautica Defendants in contempt for

failing to fully and properly answer several interrogatories and failing to produce

numerous requested documents, namely Interrogatory Nos. 7 and 12-14 and

Document Request Nos. 4, 30, and 36.

              Nautica Defendants argue that the court’s sanctions applied only to

Nautica’s paper discovery and their conduct relating to this new request for ESI was

not improper. We agree that the court’s sanctions appear to pertain to Nautica’s

conduct in responding to Allied’s paper discovery requests. The trial court’s order

at issue here, rather, is an ESI order in response to the alleged “altered email chain.”

              The newly discovered “altered email chain,” however, demonstrates a

discrepancy in discovery that weighs in favor of compelling forensic imaging.

Bennett, 186 Ohio App.3d 412, 2009-Ohio-6195, 928 N.E.2d 763, at ¶ 41 (finding

“the scales tip in favor of compelling forensic imaging” when a requesting party

demonstrates discrepancies in a response to a discovery request); see also Simon
Property Group L.P. v. MySimon, Inc., 194 F.R.D. 639, 641 (S.D.Ind.2000)

(permitting the plaintiff to inspect the defendant’s deleted computer files where the

plaintiff demonstrated “troubling discrepancies” concerning the defendant’s

document production); Playboy Ents., Inc. v. Welles, 60 F.Supp.2d 1050, 1054-55

(S.D. Cal. 1999) (permitting forensic imaging of a defendant’s computer where the

parties, pursuant to a document request, discovered an email chain produced by one

defendant that was not produced by a codefendant and where the parties later

learned that the defendant customarily deleted emails after litigation had

commenced). Nautica Defendants do not dispute the existence of the discrepancy,

yet they offer no explanation for the apparent conflict. And forensic imaging may

reveal other deleted emails or altered emails on the Nautica computers used by

Horoszko. When the court considered the Barth/Horoszko email discrepancy along

with the history of Nautica Defendants’ discovery violations concerning paper

discovery, where in fact the court found that Nautica Defendants repeatedly failed

to produce documents, an order compelling forensic imaging was not unreasonable.

              Regarding Nautica Defendants’ privacy concerns, as discussed below,

the record reflects the court considered Nautica Defendants’ privacy and

confidentiality concerns and instituted certain protective protocols. But the unique

discrepancy in discovery and the history of discovery violations weighed in favor of

forensic imaging.

              In light of the foregoing, we cannot find the trial court abused its

discretion in ordering forensic imaging under the circumstances. Viewing the
record in its entirety, the showing required under the first prong of the Bennett

analysis has been satisfied.

                               Step Two: Protective Protocol

               “Even when a defendant’s misconduct in discovery makes forensic

imaging appropriate, a court must protect the defendant’s confidential information

as well as preserve any private and privileged information.” Bennett, 186 Ohio

App.3d 412, 2009-Ohio-6195, 928 N.E.2d 763, at ¶ 47. A party’s purported failure

to produce discovery as requested or ordered “will rarely warrant unfettered access

to a party’s computer system.” Id. A trial court abuses its discretion when “its

judgment entry permits unfettered forensic imaging of a party’s electronic devices

and contains none of the Bennett protections required to conduct such forensic

analysis. Fasteners for Retail, 8th Dist. Cuyahoga No. 100333, 2014-Ohio-1729, at

¶ 33, citing Scott Process Sys., 5th Dist. Stark No. 2012CA00021, 2012-Ohio-5971,

at ¶ 36.

               The Bennett court suggested, and this court followed, a protocol for

forensic imaging:

       “[A]n independent computer expert, subject to a confidentiality order,
       creates a forensic image of the computer system. The expert then
       retrieves any responsive files (including deleted files) from the
       forensic image, normally using search terms submitted by the
       plaintiff. The defendant’s counsel reviews the responsive files for
       privilege, creates a privilege log, and turns over the nonprivileged files
       and privilege log to the plaintiff.”

Fasteners for Retail at ¶ 32, quoting Bennett at ¶ 47; Nithiananthan, 12th Dist.

Warren No. CA2011-09-098, 2012-Ohio-431, at ¶ 19 (adopting the protocol
suggested in Bennett and holding that “at minimum, several protective measures

must be enforced when ordering forensic imaging”); Scott Process Sys., supra

(adopting the Bennett protocol and reversing the trial court’s order for forensic

imaging where the order contained “none of the Bennett protections”).

              In Bennett, the appellate court found that the trial court did not abuse

its discretion in ordering forensic imaging as a sanction for the defendants’

noncompliance with the trial court’s orders. Bennett at ¶ 49. The appellate court

determined, however, that the trial court erred “in not providing adequate

protections to safeguard the confidentiality of the information contained on the

computer systems to be imaged.” Id. Finding insufficient the trial court’s safeguards

for privileged and confidential information, which included permitting the party to

redact privileged information and designating certain confidential and personal

information “for attorneys’ eyes only,” the appellate court stressed the importance

of a proper protocol where forensic imaging is ordered, even where a party engages

in misconduct:

      [W]e believe that more comprehensive protection is necessary,
      particularly given the sensitivity of the information at issue here.
      Bennett deserves a remedy for the prejudice caused by defendants’
      misconduct, but that remedy should not require defendants to
      sacrifice highly-sensitive, confidential information that has no
      bearing on Bennett’s claims. Additionally, private information of the
      computers’ users — such as personal financial information and
      communications with friends and family — should not be subject to
      disclosure. Therefore, we conclude that the trial court abused its
      discretion in devising the procedure for the forensic imaging. We urge
      the trial court to adopt a protocol similar to the one described above.
      We believe that such a protocol would allow Bennett sufficient access
      to the computer systems to recover useful information, while also
       providing defendants with an opportunity to identify and protect
       privileged and confidential matter.

Id. at ¶ 48.

               Mindful of the “potential intrusiveness” of a forensic examination,

federal courts likewise utilize a “collection and review protocol” when compelling a

forensic examination, such as the following:

       1. An independent computer expert shall be appointed by the Court
       and shall mirror image [the party’s] computer system.

       2. The parties have [a designated time in which to] meet and confer
       regarding their designation of an independent computer expert. If the
       parties cannot agree, on or before [a set date], each party shall submit
       its recommendation to the Court, and the Court will select the expert.

       3. The appointed expert shall serve as an Officer of the Court. Thus, to
       the extent that this computer expert has direct or indirect access to
       information protected by attorney-client privilege, such disclosure
       will not result in any waiver of the [party’s] privilege.

       4. The independent expert shall sign a confidentiality order.
       Additionally, the expert shall be allowed to hire other outside support
       if necessary in order to mirror image the [party’s] computer system.
       Any outside support shall be required to sign the same confidentiality
       order.

       5. The expert shall mirror image the [party’s] computer system.

       6. The [requesting party] shall provide a list of search terms to the
       Court to identify responsive documents to its document requests on
       or before [a set date]. After [the requesting party] has submitted the
       search terms to the Court, [the party] shall have 5 days to submit their
       objections to the Court regarding any of the search terms, which the
       court will rule upon. The Court will provide the search terms to the
       independent expert.

       7. Once the expert has mirror imaged the [party’s] computer system,
       the expert shall search the mirror image results using the search
       terms. The results of the search terms and an electronic copy of all
      responsive documents shall be provided to the [party] and to the
      Court.

      8. The [party] shall review the search term results provided by the
      independent expert and identify all responsive documents. The
      [party] shall either produce all responsive documents to the
      [requesting party] or identify those responsive documents not
      produced on a privilege log to the [requesting party] within 20 days of
      the date that the [party] receives the search term results from the
      independent expert. Any privilege log produced shall comply strictly
      with the [the rules of court].

      9. [The requesting party] shall pay for all fees and costs of hiring the
      independent expert at this time. However, if at a later time there is
      evidence of the [party’s] improper deletion of electronic documents or
      any other associated improper conduct, the Court will revisit this issue
      and consider charging [that party] for the fees and costs of the
      independent expert or imposing the fees and costs on the parties in a
      duly appropriate apportioned manner.

      10. The independent expert shall provide a signed affidavit detailing
      the steps he or she took in mirror imaging the [party’s] computer
      system and searching the mirror image for the search terms within 5
      days of providing the [party] and the Court with the results of the
      search for search terms in the mirror image.

Wynmoor Community Council, Inc. v. QBE Ins. Corp., 280 F.R.D. 681, 687-688

(S.D.Fla.2012); Bank of Mongolia v. M&P Global Fin. Servs., 258 F.R.D. 514

(S.D.Fla.2009).

              Nautica Defendants contend that the trial court’s discovery order

lacks adequate protective protocols to safeguard its privileged and confidential ESI.

In support, Nautica argues that the court’s order contains no search methodology or

search terms; the order does not exclude from the search information that is not

privileged but is otherwise confidential, such as personal or proprietary information

irrelevant to the underlying action; and the order’s provision of three days in which
to conduct a privilege review of potentially hundreds of gigabytes of data is

insufficient and unreasonable. Nautica Defendants also contend that the trial

court’s order is overbroad and permits the production of irrelevant and confidential

information that is not reasonably calculated to the discovery of admissible

evidence. Thus, according to Nautica, the order exceeds the scope of discoverable

information.

               Upon review, we find the trial court included some safeguards for

Nautica Defendants’ privileged and confidential matter. The record shows that the

court addressed Nautica Defendants’ privacy concerns, at least to some degree.

During the September hearing, the court engaged in a colloquy with counsel for

Nautica, during which counsel advised the court of his concern regarding protecting

confidential information, attorney-client privilege, and other personal and private

information arguably contained on Nautica’s computers. The court then instructed

the parties to fashion a protective order and the court would sign it. The court

further stated that the parties could address any issues concerning attorney-client

privileges through in camera inspections, instructing, “Just bring them to me.” The

court also executed an ESI order deeming all ESI produced to Allied as “Confidential

Information” under the court’s previously entered Stipulated Protective Order.

               However, the trial court’s ESI order lacks sufficient protective

protocols intended by Bennett and numerous other courts to safeguard Nautica

Defendants’ confidential information. For example, the trial court’s order in this

case failed to include a list of search terms in its order to narrow the production of
documents. The court’s order also failed to outline a process by which the parties

could submit search terms to identify responsive documents, provide objections to

proposed search terms, and provide the search terms to an independent third-party

computer expert. Allied suggests that a search term protocol using the term

“wristbands” would not have exposed the “altered email chain” or any others from

which Nautica deleted the term “wristbands” and therefore would not have been

fruitful. We find no reason the parties are limited to one relevant search term. Given

the opportunity, the parties could agree upon other equally availing search terms

that would likely produce responsive documents. And having a procedure in place

by which the parties can object to proposed search terms ensures that the parties’

interests are protected.

              Moreover, we find the lack of search terms and search protocol has

resulted in an overbroad order that risks including information irrelevant to the

underlying claims and information that may be personal, private, proprietary, or

otherwise confidential. “Courts have been cautious in requiring the mirror imaging

of computers where the request is extremely broad in nature and the connection

between the computers and the claims in the lawsuit are unduly vague or

unsubstantiated in nature.” Balboa Threadworks, Inc., D.Kan.No. 05-1157-JTM-

DWB, 2006 U.S. Dist. LEXIS 29265, at 3. Likewise, where courts do compel forensic

imaging, courts must utilize a protective protocol “to ensure that the forensic

imaging is not unduly intrusive,” which protocol serves to protect the defendant’s
confidential, private, and privileged information. Nithiananthan, 12th Dist. Warren

No. CA2011-09-098, 2012-Ohio-431, at ¶ 19, 20.

               Here, the record shows that Allied’s initial request for “the doctored

email in native format” (noted within a footnote in Allied’s motion for sanctions

regarding paper discovery) developed into a request for “e-discovery with respect to

Nautica’s emails” (at the August hearing) and ultimately resulted in the court’s order

of “a mirror image of all Nautica’s computers used by Mary Horoszko.” Although

the court’s ESI order provided a protocol in which the parties could arguably prevent

the disclosure of attorney-client privilege (i.e. the creation of a privilege log), there

is nothing in the order — through search terms or other instructions — that expressly

required the third-party vendor or expert to limit its search to information relevant

to Allied/Blue Star’s claims against Nautica Defendants or to exclude personal or

confidential information, such as Horoszko’s personal or financial information or

Nautica’s proprietary information. Rather, the order broadly states that the expert

shall collect “ESI files associated with the Horoszko accounts or where such ESI

might be electronically stored.” Without relevant search terms, or other limiting

instructions, the court is essentially permitting unfettered access to irrelevant and

confidential information contained in the Nautica computers used by Horoszko.

               Additionally, we find the trial court’s order failed to provide Nautica

Defendants sufficient time in which to review responsive documents for privileged

information. The court’s order provides that “counsel shall have the right to review

the Imaged ESI for any information protected by the attorney-client privilege (The
‘Protected Information’) and shall create and produce a log of any such Protected

Information for delivery to Vestige and Allied’s counsel within three (3) days

thereof.” The record shows that thousands of documents have been produced in the

course of paper discovery, and Nautica Defendants assert that forensic imaging

could access hundreds of gigabytes of data. Given this large amount of data, the

court’s allowance of only three days to review the records for privilege and

responsiveness, appropriately supplement Nautica’s responses to discovery

requests, and create a privilege log that expressly describes the nature of the

documents or communications that are protected is unreasonable. See Ameriwood

Industries v. Liberman, E.D.Mo. No. 4:06CV524-DJS, 2006 U.S. Dist. LEXIS

93380 (Dec. 27, 2006) (outlining a three-step procedure for forensic imaging and

including in its “disclosure step” a period of 20 days for review and creation of

privilege log); see also Wynmoor, 280 F.R.D. 681 (S.D.Fla.2012) (20 days for review

and creation of privilege log); Bank of Mongolia, 258 F.R.D. 514 (20 days for review

and creation of privilege log).

                                       Conclusion

              Based upon the discovery of a purportedly altered email chain and

Nautica Defendants’ history of noncompliance with the trial court’s previous

discovery orders, we find the trial court did not abuse its discretion in compelling

forensic imaging of Nautica computers. We find, however, that the trial court

abused its discretion in failing to establish the proper protective protocols that

would allow Allied sufficient access to recover useful, relevant information, while
also providing Nautica Defendants an opportunity to identify and protect privileged

and/or confidential matter.

              We therefore affirm in part and reverse in part, and we remand to the

trial court for further proceedings consistent with this opinion. In remanding, we

urge the trial court to adopt a protocol similar to the protocols utilized by the cases

referenced in this opinion.

      It is ordered that appellants and appellee share the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



___________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN T. GALLAGHER, P.J., and
RAYMOND C. HEADEN, J., CONCUR